



COURT OF APPEAL FOR ONTARIO

CITATION: Esgin (Re), 2017 ONCA 1022

DATE: 20171228

DOCKET: C63517

Sharpe, Watt and Roberts JJ.A.

IN THE MATTER OF: Burhan Esgin

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant, Burhan Esgin

Andrew Cappell, for the respondent, the Attorney General
    of Ontario

Gavin MacKenzie, for the respondent, the Person in
    Charge of the Centre for Addiction and Mental Health

Heard and released orally: December 20, 2017

On appeal from the disposition of Ontario Review Board,
    dated February 24, 2017, with reasons dated March 10, 2017.

REASONS FOR DECISION

[1]

The appellant submits that the Ontario Review Board erred by failing to
    impose what he contends was the least onerous and the least restrictive
    disposition necessary to protect the public, namely, a conditional discharge.

[2]

In our view, the Board reasonably determined that given the admitted
    risk to public safety posed by the appellant, the least onerous and least
    restrictive disposition was a detention order with community living privileges
    at the discretion of the hospital as recommended by the appellants treatment
    team.

[3]

We were advised by counsel for the Attorney General that the appellant
    is now living in the community with his mother pursuant to that order.

[4]

The Board found that while the appellant has made considerable progress
    in the past year, he had continued to encounter difficulty in complying with
    rules. As his treating physician explained, given the appellants history of
    non-compliance with prescribed medication and alcohol use when residing in the community,
    a pattern of failure to comply with rules is a matter of concern.

[5]

The appellant submits that his rule violations are a product of his
    addiction to nicotine. Board considered and rejected that contention. The
    hospital report includes other rule violations not related to smoking within
    the relevant reporting period. The Board found that there were very concerning
    behaviours that go well beyond simply violating smoking prohibitions.

[6]

The Boards conclusion that the appellants behaviour demonstrated a
    degree of impulsivity which directly affects the management of the risk he
    poses was reasonably supported by this record. The Boards disposition allows
    the appellant to live in the community at the discretion of the hospital and
    permits the hospital to act should the pattern of non-compliance with medication
    or alcohol use recur. It was open to the Board to conclude that this
    disposition was the least onerous and least restrictive in the circumstances.

[7]

Accordingly, the appeal is dismissed.

Robert J. Sharpe
    J.A.

David Watt J.A.

L.B. Roberts
    J.A.


